DETAILED ACTION

This is a first Office action on the merits responsive to applicant’s original disclosure filed on 3/3/2019. Claims 1-20 are pending and are under consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The IDS filed on 3/3/2019 is being considered.

Drawings
The drawings are objected to because the drawings are blurry. Applicant is requested to submit new drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Claim Objections
Claims 7 and 20 is objected to because of the following informalities:
Claim 7, “comprises” is objected to because the limitation appears to be a misspelling of “comprising”.
Claim 20, “a body having have” is objected to because the limitation appears to contain the extraneous term “have”. The examiner recommends deleting “have”.
Claim 20, “a elbow opening” is objected to because the limitation appears to be a misspelling of “an elbow opening”.
Claim 20, “for maintenance purpose” is objected to because the limitation appears to be a misspelling of “for maintenance purposes”.
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-20, the claims are generally narrative and indefinite, failing to conform to current U.S. practice. They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 1, “said channels” (lines 3-4) is indefinite because the limitation lacks proper antecedent basis in the claims. Note that only one channel is previously required in the claim, and that additional channels are optional and thus not required.
Claim 1, “a plurality of building blocks” (lines 4-5) is indefinite because it is unclear what the claim requires. The claim previously requires a building block (line 1). It is unclear if the limitation includes, or does not include the building block previously recited in the claim. Is the limitation drawn to different/additional building blocks?
Claim 1, “where a plurality of building blocks are arranged in predefined sequence in at least a wall, roof and flooring of the building” (lines 4-6) is indefinite because it is unclear if the claim requires one or each of the wall, the roof and the flooring. If applicant intends for the claim to requires each of the wall, the roof and the flooring, applicant’s drawings do not show this feature. The limitation was treated as one of the wall, the roof and the flooring.
Claim 1, “one or more channels” (last two lines) is indefinite because the claim previously requires at least one channel. It is unclear if the limitation is referring to the at least one channel as previously recited, a different/additional one or more channels.
See also claim 20.
Claim 3, “a plurality of channels” is indefinite because the claims previously recite multiple instances of channels. It is unclear if the limitation is referring to the same or different/additional channels.
Claim 4, “the channel in body”, “channel covering surface of lid” and “coating of an insulating material” are indefinite because the limitations lack proper antecedent basis in the claims.
Claim 4, recitation of “is having” is indefinite because it is unclear what the limitation requires. Does applicant intend to recite, “comprises”? See also claims 5, 8 and 19.
Claim 5, “a rectangular or circular configure a junction box therein” is indefinite because it is unclear what the claim requires. Applicant is requested to clarify the claim language.
Claim 9, “wherein each of the cavities having a tapered portion or holes” is indefinite because the limitation lacks proper antecedent basis in the claims.
Claim 11, “cross-opening” and “middle” are indefinite because the limitations lack proper antecedent basis in the claims.
Claim 12, “the lid having two projections extending toward the body and away from the body, the projections extending away from the body are used for securing a tile or any decorative display therein” is indefinite because it is unclear what the claim 
Claim 12, “the projections extending away from the body” is indefinite because the limitation lacks antecedent basis in the claims.
Claim 15, “formed the channels of the building block” is indefinite because it is unclear what the claim requires. Applicant is requested to clarify the claim language.
Claim 16, “L-shaped, T-shaped channels” is indefinite because it is unclear what the claim requires. It is unclear whether each of the channels are L-shaped and T-shaped, some of the channels are L-shaped and some are T-shaped, or the channels are either L-shaped or T-shaped. Applicant is requested to clarify.
Claim 18 contains the trademark/trade name Plaster of Paris. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade name is used to identify/describe a material and, accordingly, the identification/description is indefinite.
Claim 18, “made of material including cement, plastic, clay Plaster of Paris, FRP” 
Claim 19, “the lid can be separated to removing the elbow for maintenance purpose” is indefinite because it is unclear what the claim requires. Applicant is requested to clarify the claim language.
Claim 20, “water pipe line”, “sewage pipeline” lack antecedent basis in the claim.
	The remainder of the claims are dependent upon directly or indirectly a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 and 13-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by DE 102012205034 (‘DE ‘034’).
Claim 1, DE ‘034 provides a building block 2 for constructing a passage in a building for passing cables and/or pipes, the building block comprising:
at least one channel (vertical channels 36 and horizontal channels 34; Fig. 4) extending across a body of the building block (Fig. 4), said channels forms a passage for circulating cables and/or pipelines (Figs. 4 and 13) where a plurality of building blocks are arranged in predefined sequence in at least a wall, roof and flooring of the 
a lid (38 or 40) for closing and opening the channel (Figs. 11 and 16), said lid covers removably one or more channels (Figs. 11 and 16).
Claim 2, DE ‘034 further provides wherein the channel is straight, "O" shaped, "T" shaped, "L" shaped, "+" shaped and the like (straight; Fig. 4).
Claim 3, DE ‘034 further provides wherein the body having a plurality of channels parallel or non-parallel to each other (channels 34 are parallel to each other, channels 36 are parallel to each other, channels 34 and 36 are not parallel to each other; Fig. 4).  
Claim 4, DE ‘034 further provides wherein an inner surface of the channel in body and channel covering surface of lid is having coating of an insulating material (materials with thermal insulation properties are used to fill channels [0024]).  
	Claim 5, DE ‘034 further provides wherein the channel is having a rectangular or circular configure a junction box therein (circular; claim 11; Fig. 4).  
Claim 6, DE ‘034 further provides wherein the channel comprises a through-opening for entry or exit of pipeline and/or cable ([0024]; Figs. 4 and 13).  
	Claim 7, DE ‘034 further provides an insert 70 secured over the channel and below the lid (Fig. 16).
Claim 8, DE ‘034 further provides wherein the body is having two cavities extending length wise (such as tongue and groove cavities shown in Figs. 3-5) and the lid has two projections (such as tongue and groove projections; Figs. 3-5) extending length wise to fit in the two cavities of the body for securing the lid over the body for covering the channel (Figs. 3-5 and 13).
Claim 9, DE ‘034 further provides wherein each of the cavities having a tapered 
Claim 10, DE ‘034 further provides wherein the body has a connecting projection and a groove configured on the opposite surface for aligning with an adjacent block (see shape of tongue and groove in Figs. 3-5).
Claim 11, DE ‘034 further provides wherein the projection of the lid has cross-opening at middle for passing of cross pipes in the lid (claim 10; Fig. 11).
Claim 13, DE ‘034 further provides wherein the lid has at least one raised corner or a hook 38 for engaging a tool for disengaging the lid from the body (Fig. 16).  
Claim 14, DE ‘034 further provides wherein the lid locks against the body by a press-fit or snap-fit locking arrangement or by bolts (claim 10; Figs. 3-5, 11 and 13).
Claim 15, DE ‘034 further provides wherein the lid has a locator (51, or alternatively 48 or 60) for locating the passage of the wiring or piping formed the channels of the building block (Figs. 11-13).
	Claim 16, DE ‘034 further teaches wherein the lid has at least one extension (see extension in Figs. 2 and 3) for covering channels (for covering associated channel portion shown in Figs. 2 and 3). DE ‘034 does not teach wherein the channels are L-shaped or T-shaped. However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try modifying the shape of the channels to be L-shaped or T-shaped, with the reasonable expectation of creating a better connection, since it has been held that a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was 
Claim 17, DE ‘034 further provides wherein the lid has a plate 74 arranged on the surface for preventing drilling therethrough (Fig. 17).
Claim 18, DE ‘034 further provides wherein the body and/or lid is made of material including cement, plastic, clay, Plaster of Paris FRP ([0024).
Claim 19, DE ‘034 further teaches wherein the lid is having an extension (see extension portion in Figs. 3-5) with an opening (opening such as 56, 58 or 60), the opening can be accessed for draining purpose or for other maintenance activity [0065], the extension engages with a groove configured on the body (see groove in Figs. 3-5). Although, DE ‘034 teaches corner blocks (Figs. 7, 9, 10, 13 and 15), DE ‘034 is silent as to an elbow with a cover arranged in an elbow opening before placing the lid thereover, the lid can be separated to removing the elbow for maintenance purpose. However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try incorporating an elbow with a cover arranged in an elbow opening before placing the lid thereover, the lid can be separated to removing the elbow for maintenance purpose, using known materials and techniques with the reasonable expectation of being able to access utilities or cables and elbows at a corner.
	Claim 20, DE ‘034 teaches a building block 2 for constructing a passage in a building for pipes including water pipe line, sewage pipeline, and the like, the building block comprising:
a lid (38 or alternatively 40) with an extension (see extension portion in Figs. 3-5) 
a body (body of 2; Fig. 3) having have a groove (see groove portion in Figs. 3-5), wherein the extension engages with the groove configured on the body (see Figs. 3-5).
Although, DE ‘034 teaches corner blocks (Figs. 7, 9, 10, 13 and 15), DE ‘034 is silent as to an elbow with a cover arranged in an elbow opening before placing the lid thereover, the lid can be separated to removing the elbow for maintenance purpose. However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try incorporating an elbow with a cover arranged in an elbow opening before placing the lid thereover, the lid can be separated to removing the elbow for maintenance purpose, using known materials and techniques with the reasonable expectation of being able to access utilities or cables and elbows at a corner.
Claim(s) 12 is/are rejected under 35 U.S.C. 102a1 as being anticipated by DE 102012205034 (‘DE ‘034’) as above in view of Norford et al. (US 20160312466) (‘Norford’).
Claim 12, DE ‘034 teaches all the limitations of claim 1 as above, but is silent as to the lid having two projections extending toward the body and away from the body, the projections extending away from the body are used for securing a tile or any decorative display therein. However, Norford teaches a lid having two projections extending toward the body and away from the body (projections on 2; Fig. 4), the projections extending away from the body are used for securing a tile or any decorative display therein (30; Fig. 4). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the lid having two projections extending toward the body and .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861.  The examiner can normally be reached on M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


JAMES M. FERENCE
Primary Examiner
Art Unit 3635


/JAMES M FERENCE/Primary Examiner, Art Unit 3635